


109 HR 5889 IH: Great Lakes Short Sea Shipping

U.S. House of Representatives
2006-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5889
		IN THE HOUSE OF REPRESENTATIVES
		
			July 26, 2006
			Mrs. Jones of Ohio
			 (for herself and Mr. English of
			 Pennsylvania) introduced the following bill; which was referred to
			 the Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exempt from
		  the harbor maintenance tax certain commercial cargo loaded or unloaded at
		  United States ports in the Great Lakes Saint Lawrence Seaway
		  System.
	
	
		1.Short titleThis Act may be cited as the
			 Great Lakes Short Sea Shipping
			 Enhancement Act of 2006.
		2.Exemption of
			 certain commercial cargo from the harbor maintenance tax
			(a)In
			 generalSection 4462 of the Internal Revenue Code of 1986 is
			 amended by redesignating subsection (i) as subsection (j) and by inserting
			 after subsection (h) the following new subsection:
				
					(i)Exemption for
				certain cargo transported on the Great Lakes Saint Lawrence Seaway
				System
						(1)In
				generalNo tax shall be imposed under section 4461(a) with
				respect to—
							(A)commercial cargo (other than bulk cargo)
				loaded at a port in the United States located in the Great Lakes Saint Lawrence
				Seaway System and unloaded at another port in the United States located in such
				system, and
							(B)commercial cargo (other than bulk cargo)
				unloaded at a port in the United States located in the Great Lakes Saint
				Lawrence Seaway System which was loaded at a port in Canada located in such
				system.
							(2)Bulk
				cargoFor the purpose of paragraph (1), the term bulk
				cargo shall have the meaning given such term by section 53101(1) of
				title 46, United States Code (as in effect on the date of the enactment of this
				section).
						(3)Great Lakes
				Saint Lawrence Seaway SystemFor purposes of this subsection, the term
				Great Lakes Saint Lawrence Seaway System means the waterway
				between Duluth, Minnesota and Sept. Iles, Quebec, encompassing the five Great
				Lakes, their connecting channels, and the Saint Lawrence
				River.
						.
			(b)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of enactment of this Act.
			
